USCA4 Appeal: 21-1222   Doc: 27        Filed: 08/12/2022   Pg: 1 of 5




                                         UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                           No. 21-1222


        WILLIAM ORR,

                         Plaintiff - Appellant,

                   v.

        U.S. EPA; U.S. DEPARTMENT OF INTERIOR; U.S. FOREST SERVICE; U.S.
        FISH AND WILDLIFE SERVICE; FRENCH BROAD ELECTRIC
        MEMBERSHIP CORPORATION; JEFF LOVEN, Personally and as General
        Manager,

                         Defendants - Appellees.



                                           No. 21-1841


        WILLIAM ORR,

                         Plaintiff - Appellant,

                   v.

        UNITED STATES DEPARTMENT OF THE INTERIOR; UNITED STATES
        FOREST SERVICE; UNITED STATES FISH AND WILDLIFE SERVICE;
        FRENCH BROAD ELECTRIC MEMBERSHIP CORPORATION; JEFF LOVEN,
        Personally and as General Manager; UNITED STATES ENVIRONMENTAL
        PROTECTION AGENCY,

                         Defendants - Appellees.
USCA4 Appeal: 21-1222      Doc: 27         Filed: 08/12/2022    Pg: 2 of 5




        Appeals from the United States District Court for the Western District of North Carolina,
        at Asheville. Max O. Cogburn, Jr., District Judge. (1:19-cv-00226-MOC-WCM)


        Submitted: June 23, 2022                                          Decided: August 12, 2022


        Before MOTZ, KING, and QUATTLEBAUM, Circuit Judges.


        No. 21-1222, affirmed as modified; No. 21-1841, affirmed by unpublished per curiam
        opinion.


        William Orr, Appellant Pro Se. Allen M. Brabender, Environmental Protection Defense
        Section, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Jamie A.
        Stokes, LEAKE & STOKES, PLLC, Asheville, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1222      Doc: 27         Filed: 08/12/2022     Pg: 3 of 5




        PER CURIAM:

               William Orr appeals the district court’s orders granting Defendants’ motions to

        dismiss in his civil action and denying his motion for a stay pending appeal. Orr also

        moves for emergency injunctive relief in this court. We affirm the district court’s orders

        and deny Orr’s motions for injunctive relief.

               We review the district court’s order granting Defendants’ motions to dismiss

        de novo. See Rockville Cars, LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018)

        (in context of dismissal pursuant to Fed. R. Civ. P. 12(b)(6)); In re KBR, Inc., 744 F.3d

        326, 333 (4th Cir. 2014) (in context of dismissal pursuant to Fed. R. Civ. P. 12(b)(1)). The

        court found that: (1) Orr lacked standing to sue the French Broad Electric Membership

        Corporation (“FBEMC”); (2) Orr failed to satisfy the mandatory notice provision as to his

        claims under the Endangered Species Act (“ESA”), 16 U.S.C. § 1540(g)(2)(A), against the

        United States Environmental Protection Agency (“EPA”), the United States Department of

        Interior, the United States Forest Service, and the United States Fish and Wildlife Service

        (collectively, “Federal Defendants”) and Jeff Loven, the FBEMC’s general manager; and

        (3) Orr’s claims under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”),

        7 U.S.C. § 136, against the EPA were time-barred. We have reviewed the parties’ briefs

        and the record and discern no reversible errors; the district court properly granted

        Defendants’ motions to dismiss. We similarly discern no error in the court’s order denying

        Orr’s motion for a stay pending appeal.

               However, as the district court dismissed some of Orr’s claims on jurisdictional

        grounds, the dismissal of those claims should have been without prejudice. See S. Walk at

                                                        3
USCA4 Appeal: 21-1222         Doc: 27        Filed: 08/12/2022   Pg: 4 of 5




        Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185

        (4th Cir. 2013) (explaining that court lacking “jurisdiction has no power to adjudicate and

        dispose of a claim on the merits”). The dismissal of Orr’s claims against the FBEMC for

        lack of standing implicated the court’s jurisdiction, and therefore should have been without

        prejudice. We therefore modify the court’s order in No. 21-1222 to reflect that the

        dismissal of Orr’s claims against the FBEMC is without prejudice. See 28 U.S.C. § 2106.

        We further conclude that Orr’s ESA and FIFRA claims against the Federal Defendants and

        Loven were dismissed pursuant to nonjurisdictional claim-processing rules and, therefore,

        those claims were properly dismissed with prejudice. See Jackson v. Modly, 949 F.3d 763,

        776 (D.C. Cir.) (in context of 28 U.S.C. § 2401(a), general civil statute of limitations for

        actions against United States), cert. denied, 141 S. Ct. 875 (2020); Sierra Club v. Yeutter,

        926 F.2d 429, 437 (5th Cir. 1991) (in context of 16 U.S.C. § 1540(g)(2)(A), ESA

        mandatory notice provision).         See generally Naturaland Tr. v. Dakota Fin. LLC,

        -- F.4th --, No. 21-1517, 2022 WL 2824971, at *3 to *4 (4th Cir. July 20, 2022) (discussing

        the courts’ shift away from over-adopting a jurisdictional bar, in the context of a Clean

        Water Act citizen suit provision).

               Accordingly, in No. 21-1222, we affirm as modified the district court’s order

        granting Defendants’ motions to dismiss. In No. 21-1841, we affirm the court’s order

        denying Orr’s motion for a stay pending appeal. We deny Orr’s motions for injunctive

        relief. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                      4
USCA4 Appeal: 21-1222   Doc: 27   Filed: 08/12/2022    Pg: 5 of 5




                                               No. 21-1222, AFFIRMED AS MODIFIED;
                                                              No. 21-1841, AFFIRMED




                                           5